Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  
Priority
Instant application 17100292, filed 11/20/2020 claims priority as follows:

    PNG
    media_image1.png
    54
    344
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from both IDS(s) received 4/19/2021 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 9/10/2021, Applicant elects Group I, claims 1-15 without traverse.  Claims 16-20 are withdrawn as not reading on the elected group.  In the mailed restriction a specie election was also requested.  No specie election was made in the response.  Examiner phoned Applicant representative to get a specie election to avoid a notice of non-compliance.  Applicant representative elected:
 M = C, and R1-R3 are selected from H, alkyl, aryl and alkoxy, when M = C, R1, R2 and R3 are not each H or –CH3.
Examiner accepted this election.
Claims 3-5, 8-11, 14-15 are withdrawn as not reading on an elected specie.
If the elected specie is not identified in the art then Examiner will expand his search.
Claims Rejection 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Veljanovski et al (“the V article”, made of record on the IDS).
Examiner expanded his search to R2=R3 combine to be an oxo group.
The V article teaches:

    PNG
    media_image2.png
    262
    343
    media_image2.png
    Greyscale
.
In this case, M = C, R1 = CH3, and R2-R3 combine to be an oxo group.  In this case R1-R3 are not each H or –CH3 since R2-R3 is an oxo group.  With respect to instant claim 6, R2-R3 are a heteroatom.  In this case the carbonyl oxygen is a heteroatom.

Claim(s) 1-2, 6, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Edwards, P et al (“the E article”, made of record on the IDS).
This rejection applies to the expanded specie wherein R2-R3 = oxo.
The E article teaches:

    PNG
    media_image3.png
    150
    684
    media_image3.png
    Greyscale

In this case, the Edwards article teaches the specie wherein R = Me, CF3, tBu, or Ph.  This is part of a carboylic acid such that one oxygen from the carboxylic acid is bound to Re, M = C, R2=R3 is a carbonyl and R1 = Me, CF3, tBu, or Ph.  In the case of –CF3, R1 contains a fluorine.

Claim(s) 1-2, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Herrmann et al (“the H article”, made of record on the IDS).
This rejection applies to the elected specie.
The H article teaches:

    PNG
    media_image4.png
    126
    307
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    107
    292
    media_image5.png
    Greyscale



Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622